Name: Commission Regulation (EEC) No 2692/85 of 25 September 1985 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 9 . 85 Official Journal of the European Communities No L 255/ 15 COMMISSION REGULATION (EEC) No 2692/85 of 25 September 1985 fixing the import levies on live cattle and on beef and veal other than frozen quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 1749/85 (3), as last amended by Regulation (EEC) No 2410/85 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1749/85 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto . Article 2 This Regulation shall enter into force on 7 October 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 September 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . O OJ No L 167, 27 . 6 . 1985, p. 28 . (4) OJ No L 228 , 27 . 8 . 1985, p. 9 . No L 255/ 16 Official Journal of the European Communities 26. 9 . 85 ANNEX to the Commission Regulation of 25 September 1985 fixing the import levies on live cattle and on beef and veal other than frozen (') for the period beginning 7 October 1985 (ECU/100 kg) CCT heading No Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  01.02 A II (a) 56,110 25,707 127,931  Net weight  02.01 A II a) 1 - 02.01 A II a) 2 . 02.01 A II a) 3 02.01 All a) 4 aa) 02.01 A II a) 4 bb) 02.06 C I a) 1 02.06 C I a) 2 16.02 B III b) 1 aa) 106,609 85,287 127,931 48,843 39,075 58,612 73,266 83,805 73,266 83,805 83,805 243,069 194,454 291,683 364,603 417,054 . 364,603 417,054 417,054 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories . (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1725/80 (OJ No L 170, 3 . 7. 1980, p . 4). (a) The levy which is to be applied to young male bovine animals, intended for fattening, of a live weight of 300 kg or less, imported under the conditions set out in Article 13 of Council Regula ­ tion (EEC) No 805/68 of 27 June 1968 , and in the provisions adopted for its application, is totally or partially suspended in accordance with those provisions .